State of Missouri

Department of Commerce and Insurance

 

 

TO: Corporate Secretary (or United States Manager or Last Appointed General Agent) of

an
a

chat
Hed

AMERICAN FAMILY MUTUAL INSURANCE CO
6000 AMERICAN PARKWAY

LIA
janr

Gaus

a

Lyd de

pas 3

Wig

RE: Court: St. Louis City Circuit Court, Case Number: 2022-CC01095

iNDHID

nese
=

=

_/)

crt

ro

1
MADISON, WI 53783-0001

=

~—
@

nN

You will take notice that original process in the suit against you, a copy of which is attached hereto jand sent to
you by certified mail, was duly served upon you at Jefferson City, Missouri, by serving the same on the

Director of
the Department of Commerce and Insurance of the state of Missouri, Dated at Jefferson City, Missouri this Monday,
August 10, 2020.

  

\
Ati Ha Ly uf 7

 

Director of Commerce and Insurance
AFFIDAVIT

State of Missouri,

Ss.
County of Cole,

The undersigned Director of the Department of Commerce and Insurance or the Director's designa
hereby makes oath and certifies the original of

States Post Office in Jefferson City, Missouri o
by first class certified mail prepaid as provided by sect

ted agent,
€ above notice to the above addressee was mailed at the United

    
 
  
  

n 375.906.5, RSMo. and Supreme Court Rule $4.15

~~

Diréctor, Department of Commerce and Insurance

 

 

   
 

Ye KATHRYN LATIMER
x My Commi ion Expires

    

301 West High Street, Room 530, P.O. Box 690 / JeffersonCity, Missouri 65102-0690
Telephone 573-526-0000 / TDD 1-573-526-4536 (Hearing Impaired)
http://www.dci.mo.gov
